Citation Nr: 0122104	
Decision Date: 09/06/01    Archive Date: 09/12/01

DOCKET NO.  00-00 167A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, 
Washington


THE ISSUE

Entitlement to an effective date prior to August 7, 1998, for 
the award of compensation for the veteran's service-connected 
schizophrenia pursuant to reelection of VA service-connected 
disability compensation benefits.  


REPRESENTATION

Appellant represented by:	Robert A. Friedman, Attorney


ATTORNEY FOR THE BOARD

P. A. Kultgen, Associate Counsel


INTRODUCTION

The veteran had active service from January 1975 to November 
1976.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a March 1999 rating decision from the Seattle, 
Washington, Department of Veterans Affairs (VA) Regional 
Office (RO), which reinstated compensation benefits for 
service-connected schizophrenia with an evaluation of 10 
percent, effective from August 7, 1998.  A notice of 
disagreement was received in May 1999; a statement of the 
case was issued in November 1999; and a substantive appeal 
was received in January 2000.  By rating decision in November 
1999, the RO granted an evaluation of 100 percent for the 
veteran's service-connected schizophrenia, effective from 
August 7, 1998.  


FINDINGS OF FACT

1. By rating decision in February 1978, service connection 
was granted for schizophrenia with a 50 percent evaluation 
effective November 27, 1976.  

2. In August 1988, the veteran elected to receive military 
retirement pay rather than VA disability compensation 
benefits.

3. On August 7, 1998, the RO received a communication from 
the veteran which was construed as a reelection of his VA 
service-connected disability compensation benefits; his 
disability compensation was resumed effective that date.  


CONCLUSION OF LAW

The criteria for entitlement to an effective date prior to 
August 7, 1998, for an award of compensation for service-
connected schizophrenia based on reelection of VA disability 
benefits have not been met.  38 U.S.C.A. §§ 5107, 5110 (West 
1991 & Supp. 2001); 38 C.F.R. §§ 3.157, 3.400, 3.401, 3.750 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Factual Background

By rating decision in February 1978, service connection was 
established for active, undifferentiated, acute schizophrenia 
with a 50 percent evaluation, effective from November 27, 
1976, with periods of total evaluation due to 
hospitalization, pursuant to 38 C.F.R. § 4.29.  In August 
1988, the veteran requested that his service-connected 
disability compensation be terminated as he preferred to opt 
for his military disability pay.  In October 1988, the 
veteran was notified that action had been taken by the RO to 
terminate his compensation benefits.  

On August 7, 1998, a VA Form 21-526 was received from the 
veteran indicating an intent to claim (among other things) 
service connection for psychiatric disability; a written 
communication dated in August 1998 from the veteran's 
representative requested that the veteran's VA compensation 
for schizophrenia be reinstated.  By rating decision in March 
1999, the RO assigned a 10 percent rating from August 7, 
1998, but in a November 1999 rating decision, the RO revised 
the rating to assign a 100 percent rating for schizophrenia, 
effective from August 7, 1998.  

The record contains records from state psychiatric 
hospitalization dated from June to July 1998.  There is no 
date of receipt at the RO stamped on these records.  These 
records show complete lack of insight by the veteran into his 
psychiatric illness and failure to comply with medication 
when not hospitalized.  On admission, the veteran was only 
partially coherent, rambling, and nonsensical, delusional and 
hallucinating.  The veteran was noted to be irritable and 
threatening.  

Prior to this, the veteran was hospitalized from March to 
April 1998 with indications that he was a danger to himself 
and others.  This record is date-stamped for receipt at the 
RO on December 23, 1998.  During hospitalization, the veteran 
was medicated, but continued to have delusions and 
hallucinations.  A diagnosis of bipolar mania with psychoses 
was reported.  

The veteran had also been privately hospitalized for periods 
in August 1996, with similar symptomatology including 
threatening behavior, poor impulse control, delusions, and 
hallucinations.  Along with these records of the 1996 
hospitalization were notes from hospitalization in July and 
August 1998.  Again, there is no indication in the record as 
to when these records were received by the RO.  

II. Analysis

Initially, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims file, the Board finds that there 
has been substantial compliance with the assistance 
provisions of the new legislation.  The record includes 
records of all identified psychiatric treatment since 1996.  
The veteran provided authorization to obtain hospital record 
for his commitment in March 1998 and these records were 
received from the hospital in March 2001. The Board therefore 
finds that the record as it stands is adequate to allow for 
equitable review of the veteran's appeal. 

Further, the veteran and his representative have been 
notified of the applicable laws and regulations which set 
forth the criteria for entitlement to an earlier effective 
date for reinstatement of compensation benefits.  The 
discussions in the rating decision, statement of the case, 
and a January 2001 letter have informed the veteran and his 
representative of the information and evidence necessary to 
warrant entitlement to the benefit sought.  The Board 
therefore finds that the notice requirements of the new law 
have been met. 

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of the claim and has notified the claimant of the 
information and evidence necessary to substantiate the claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

A veteran entitled to retirement pay or compensation may 
elect which of the benefits he desires to receive.  Such an 
election of retirement pay does not bar him from making a 
subsequent election of the other benefit to which he is 
entitled.  38 C.F.R. § 3.750.  

In general, the effective date of an evaluation and award of 
pension, compensation or dependency and indemnity 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of the claim or the date entitlement arose, 
whichever is the later.  38 C.F.R. §§ 3.157, 3.400.  In cases 
involving an election of VA benefits, the effective date, 
unless otherwise provided, is the date of receipt of the 
election, subject to prior payments.  38 C.F.R. § 
3.400(j)(1).  The effective date of VA compensation based on 
a reelection is the day the reelection is received by VA.  38 
C.F.R. § 3.401(e)(3). 

A report of examination or hospitalization will be accepted 
as an informal claim for benefits, if the report relates to a 
disability that may establish entitlement.  Receipt of 
reports of VA examination or hospitalization, private medical 
treatment, and/or state and other institutions will be 
accepted as an informal claim in the case of a retired member 
of a uniformed service whose formal claim for pension or 
compensation has been disallowed because of receipt of 
retirement pay.  38 C.F.R. § 3.157(b).  The date of receipt 
by the VA of examination reports, clinical records, and 
transcripts of records from state and other institutions will 
be accepted as the date of receipt of a claim.  38 C.F.R. § 
3.157(b)(3).  However, the date of admission to a non-VA 
hospital where a veteran was maintained at VA expense will be 
accepted as the date of receipt of the claim, if VA 
maintenance was previously authorized; but if VA maintenance 
was authorized subsequent to admission, the date VA received 
notice of admission will be accepted.  38 C.F.R. 
§ 3.157(b)(1). 

In the instant case, the veteran elected to receive his 
military retirement pay in August 1988.  The RO subsequently 
considered a VA Form 21-526 received on August 7, 1998, as a 
reelection of VA compensation benefits.  The RO has found 
that the effective date of the reelected VA compensation is 
August 7, 1998.

The veteran through his representative contends that the 
medical records showing hospitalization beginning in March 
1998 should be considered an informal claim for benefits.  
However, the records of this private hospitalization are 
date-stamped as having been received at the RO in December 
1998.  The representative has also presented an argument to 
the effect that the veteran should have been maintained at 
the private hospital at VA expense and that the date of 
hospitalization should be the effective date under 38 C.F.R. 
§ 3.157(b)(1).  However, there is nothing to suggest that VA 
maintenance was previously authorized so as to permit an 
earlier effective date under this regulation.  The record 
also contains hospitalization records from June, July, and 
August 1998.  These records were not specifically date-
stamped for receipt at the RO.  However, due to their 
location in the claims file, there is no reason to believe 
that they were received prior to the veteran's claim in 
August 1998.  

In sum, after reviewing the record the Board is compelled to 
conclude that there is no basis for assigning an effective 
date prior to August 7, 1998, for the award of VA 
compensation based on the veteran's reelection of VA 
compensation in lieu of military retired pay.  


ORDER

The appeal is denied.



		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

